DAVIDSON, Judge.
Upon an indictment charging murder with malice, appellant was convicted of murder without malice and his punishment fixed at five years in the State penitentiary.
No bills of exception accompany the record. The facts show appellant’s guilt. It would serve no useful purpose to here recite them.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.